DETAILED ACTION
Response to Amendments
The amendments filed on February 25, 2021 have been entered. Accordingly, claims 1-6, 8-12 and 14 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brezosky (US 4290660 A).
As per claim 1, Brezosky discloses a household appliance apparatus (see figure 1), comprising: a freestanding appliance (10) having an outer wall (11); at least one flow separating unit (16) provided for1 separating at least two airflows (at each side of 16), said at least one flow separating unit (16) configured for mounting on said outer wall (see at least figure 1), said at least one flow separating unit (16) having at least one first separating portion (lowermost, vertical portion shown in at least figure 5) and at least one second separating portion (upper, horizontal portion that comprises elements 24, 26, 28, 30, 32 and 33), said at least one first separating portion (lower, vertical portion) being at least partially configured as a sealing lip (e.g. at the distal end thereof), said at least one first separating portion (lower, vertical portion of 16) constructed for being at least partially in contact with at least one of a supporting surface (surface of 20, which serves as a support) of the freestanding household appliance (10).  
As per claim 2, Brezosky discloses wherein said at least one flow separating unit (16) extending at least substantially over an entire width of said outer wall (see figure 1).  
As per claim 3, Brezosky discloses wherein the outer wall (11) is configured as a machine space outer wall (evident from at least figure 1).  
As per claim 8, Brezosky discloses a household appliance apparatus (see figure 1), comprising: a freestanding appliance (10) having an outer wall (11); at least one flow separating unit (16) provided for separating at least two airflows (at each side of 16), said at least one flow separating unit (16) configured for mounting on said outer wall (see at least figure 1), said at least one flow separating unit (16) having at least one first separating portion (lower, vertical portion) and at least one second separating portion (upper portion comprised by 24, 26, 28, 30, 32 and 33), said at least one first separating portion (lower, vertical portion) being at least partially configured as a vertical slat blind (see at least figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) in view of Werderitsch (US 3779624 A).
As per claim 4, Brezosky may not explicitly disclose wherein said at least one second separating portion has a flexibility which is different from said at least one first separating portion.  
On the other hand, Werderitsch discloses wherein said at least one second separating portion (23 and/or 24) has a flexibility which is different from said at least one first separating portion (25; see at least figure 3 and column 3, lines 55-60).  
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), Werderitsch discloses that the difference in flexibility allows the separating unit to overlap the upper edge of a lower assembly member (see at least column 2, lines 59-60). In particular, the prior art considers the material flexibility as a function of allowing enough tolerance for the placement of the separating unit (see column 3, lines 23-32). see column 3, lines 40-44). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the flexibility of the portions of the separating unit: (A) the flexibility of the first portion is the same as the second portion, or (B) the flexibility of the first portion is different from the second portion. As per (3), there would be a reasonable expectation of success regarding the combinability of the prior art teachings, since both prior art references are within the same field of endeavor as the claimed invention, as well as each other (i.e. household appliances). As per (4), one of ordinary skill in the art would also recognize the potential improvements of Brezosky based on the supplemental teachings of Werderitsch with regards to preventing the deformation of the separating unit due to material aging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them with the teachings of Werderitsch, by having said at least one second separating portion have a flexibility which is different from said at least one first separating portion, in order to prevent material deformation after long periods of time, as similarly suggested by Werderitsch, without yielding unpredictable results. 
As per claim 5, Brezosky as modified discloses wherein said at least one first separating portion (25 of Werderitsch) is configured to be more flexible than said at least one second separating portion (as described in at least column 2, lines 55-60 of Werderitsch).
As per claim 6,  Brezosky as modified discloses wherein when viewed in a longitudinal direction said at least one first separating portion (lower, vertical portion of 16 of Brezosky) has a curved path, at least in some regions (a lower region; see at least figure 5 of Brezosky).  
portion comprised by 24, 26, 28, 30, 32 and 33 of Brezosky) is provided to fasten said at least one flow separating unit (16 of Brezosky) to the outer wall (11; as evidenced by at least figures 3 and 4 of Brezosky).  
As per claim 10, Brezosky as modified discloses wherein said at least one second separating portion (portion comprised by 24, 26, 28, 30, 32 and 33 of Brezosky) is at least partially configured as a U-shaped profile (formed by at least elements 30 and 33, or at least 28 and 26 of Brezosky) which is provided for receiving at least one part of the outer wall (see at least figures 3 and 4 of Brezosky).  
	As per claim 11, Brezosky as modified discloses wherein said at least one second separating portion (upper, horizontal portion that comprises elements 24, 26, 28, 30, 32 and 33 of Brezosky) has at least one outer part (28 of Brezosky, per se) and at least one inner part (30 and 33 of Brezosky, per se) which is disposed on said outer part (28; see figure 5 of Brezosky).
However, Brezosky as currently modified may not explicitly disclose wherein the at least one inner part has a greater flexibility than said outer part.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued 
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of the prior art regarding the materials and flexibility of the flow separating unit (in Werderitsch: element 21, as described in at least column 2, lines 48-63, and column 3, lines 25-32). In essence, the prior art considers various material types in order to acquiesce a desired flexibility for the flow separating unit. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the relative flexibility between the inner part and outer part of the flow separating unit can only be arranged in a finite combination as follows: (A) the inner part can be more flexible than the outer part, (B) the inner part can be equally as flexible as the outer part, or (C) the inner part can be less flexible than the outer part. As per (3), one of ordinary skill in the art would recognize that changing the relative flexibility between the inner and outer parts will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since the flow separating unit will continue to operate regardless of the relative flexibility between the inner part and the outer part. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that the prior art considers the use of a flexible material (e.g. vinyl) for the inner and outer parts (see column 2, lines 53-54 of Werderitsch). As per (4), one of ordinary skill in the art would recognize that choosing a specific flexibility between the inner part and the outer part can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) as  modified by Werderitsch (US 3779624 A), as applied to claim 11 above, and further in view of Siegel (US 20130269262 A1).
As per claim 12, Brezosky as currently modified may not explicitly disclose wherein when viewed in a longitudinal direction of said at least one second separating portion, said inner part has at least in some regions a tooth geometry and is provided to fasten said at least one flow separating unit to the outer wall by means of a clamped connection.
On the other hand, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
24) to fasten the flow separating unit (16) to the outer wall (14; see figures 3-5 of Brezosky), instead of having the claimed tooth geometry resulting in a clamped connection. As per (2), one of ordinary skill in the art would recognize the interchangeability between different types of fastening mechanisms, wherein the flow separating unit (16 of Brezosky) may be modified to comprise a different fastening means other than the U-shape geometry (24 of Brezosky). For instance, the prior art of Siegel teaches at least one second separating portion (260 or 260A in figures 3A and 3B), wherein an inner part (part of 276 or 276A which engage with 244 or 244A) has at least in some regions a tooth geometry (268A, 270A, 278A, 280A; see at least figure 3C) and is provided to fasten said at least one flow separating unit (246 or 246A) to an outer wall (represented by 244 or 244A, and related components) by means of a clamped connection (as shown in figures 3A and 3B). As per (3), the interchangeability between the fastening mechanism of Brezosky and the fastening mechanism of Siegel is evidenced by the fact that at least Siegel discloses multiple fastening arrangements (see figures 1A-4C), whereby Siegel is attempting to ensure a fluid-tight seal between an interior and exterior of a chamber (see at least paragraphs 3-5). The arrangement disclosed by Siegel allows for “snap-fitting” the flow separating unit to other structures, whereas the arrangement disclosed by Brezosky requires engaging the U-shape geometry in a retaining slot (36). As per (4), one of ordinary skill in the art would recognize that having a snap-fit assembly (as disclosed by Siegel) may be more beneficial than having a U-shape geometry (as disclosed by Brezosky), since the snap-fit connection allows for a more secure connection for the flow separating unit, as opposed to the U-shape geometry which can be easily pushed out of the retaining slot.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) in view of Ciyanoglu et al. (US 20050115272 A1), herein Ciyanoglu.
As per claim 14, Brezosky discloses a system, comprising: a freestanding household appliance (10) containing an outer wall (11); and a household appliance apparatus (14) having at least one flow separating unit (16) provided for separating at least two airflows (at each side of 16), said at least one flow separating unit (16) mounted on said outer wall (11; see at least figure 1), said at least one flow separating unit (16) having at least a separating portion (lower, vertical portion; see figure 5) being at least partially configured as a sealing lip (e.g. at a distal end thereof), said separating portion (lower, vertical portion) constructed for being in contact with at least one a supporting surface (surface of 20, which supports 10) of the freestanding household appliance (see at least figure 3).
However, Brezosky may not explicitly disclose at least one kitchen unit defining an alcove having a surface.
12) defining an alcove having a surface (see figures 1 and 2, and paragraph 30).
It should be noted that Ciyanoglu provides teachings for having a household appliance be placed inside an alcove while preventing the jamming of the door with said alcove during an opening thereof (see at least paragraphs 1-2, 6 and 31). In other words, the prior art suggests designing a proper alcove such that the household appliance has enough clearance to avoid interacting with adjacent structures/appliances. Thus one of ordinary skill in the art would recognize the suitability of incorporating the household appliance into a well-suited space (i.e. alcove) in order to ensure the proper functioning thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them with the teachings of Ciyanoglu, by having at least one kitchen unit defining an alcove having a surface, in order to ensure the proper installation and functioning of the appliance while opening a door thereof, without yielding unpredictable results.

Response to Arguments
Applicant's arguments filed on February 25, 2021 (“the Remarks”) have been fully considered but they are not persuasive.
It should be noted that applicant’s arguments are overcome by virtue of the new grounds of rejection, which relies on new prior art. Nonetheless, for compact prosecution purposes, any arguments that may still apply to the new grounds of rejection will be addressed herein.
2 However, these arguments are considered unpersuasive in light of: (A) the new grounds of rejection, and (B) the fact that the manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does.3 Applicant is reminded that a prior art reference anticipates a claimed apparatus when the prior art contains the same structure as the claimed invention. Since the claimed invention does not provide enough structural distinctions from the prior art, the claimed invention is deemed to be anticipated by said prior art.
As per applicant’s arguments regarding the prior art not teaching a “vertical slat blind”,4 applicant is reminded that the claim merely requires a single slat blind, not a plurality of slat blinds. Thus, a single trim piece can be reasonably construed as anticipating a vertical slat blind, as recited in its singular form.
As per the arguments to claim 14,5 it should be noted that the new grounds of rejection render moot said arguments.
As per the arguments to the prior art reference of Siegel,6 it should be noted that a prior art reference may be considered analogous art if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).7 In the instant case, Siegel clearly meets the second part of the test for being . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            
/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II). 
        2 See pages 10-11 of the Remarks.
        3 See MPEP § 2114 (II).
        4 See pages 11 and 12 of the Remarks.
        5 See pages 12-13, Id.
        6 See page 14, Id.
        7 See MPEP § 2141.01(a) (I).